Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directing toward non-statutory subject matter. 
i.e., a machine). Claim 1 recites a method (i.e., a process). Reply to Decision on Appeal of June 8, 2021Claim 20 recites a non-transitory computer-readable medium (i.e., manufacture).
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application. Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 134 S. Ct. 2347, 2355 (2014).
Step One (Step 2A) is a two prong test that requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept. See MPEP 2106.04. 
Step 2A Prong (1) requires the determination of the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated. See MPEP 2106.04(a).
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP 2106.04(a).
If the claim recites an enumerated patent ineligible concept, then Prong (2) of Step One (Step 2A) requires the determination of whether the claim integrates the patent ineligible concept into a practical application. Individually and in combination, identifying whether there are any additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. See MPEP 2106.04(d).
Under Step 2B, if the claim does not integrate the ineligible concept into a practical application and therefore directed to a judicial exception, evaluate whether the claim provides an inventive concept by determining whether there are additional elements, individually and in ordered combination, amount to significantly more than the exception itself. See MPEP 2106.04.
Step 2A Prong (1)
The “directed to” inquiry does not ask whether the claims involve a patent ineligible concept but, considered in light of the specification, whether the claim as a whole is directed to excluded subject matter or directed to an improvement to computer functionality. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).
Therefore, Prong (1) of Step 2A requires identifying specific limitations in the claims that recites (“describes” or “set forth”) an abstract idea and determine whether the 
Under Prong (1), Claim 1 recites a method of extracting relations between one or more entities in a sentence by a computer, the method comprising: 
(1) generating a forest corresponding to probabilities of relations between each pair of the entities; 
(2) encoding the generated forest with relation information for each of the pairs of entities; 
(3) extracting one or more features based on the generated forest and the encoded relation information; and 
(4) predicting a relation between the entities of each pair of entities based on the extracted features.
Claim 11 recites a computer system for extracting relations between one or more entities in a sentence comprising computer readable non-transitory storage media storing computer program codes to implement the method of claim 1. 
Claim 20 recites non-transitory computer readable medium storing computer program foe extracting relations between one or more entities in a sentence, the computer program configured to cause one or more computer processors to implement the method of claim 20. 
With regard to claims 1, 11, and 20, individually and considered in light of the specification, US 2021/0240933 A1 at ¶30: at 302, a forest corresponding to probabilities of relations between pairs of entities is generated by a computer. The forest may be a 
Further, US 2021/0240933 A1 at ¶31, at 304, the generated forest is encoded with relation information by the computer for each of the pairs of entities. The generated forests may only contain the probabilities of word-to-word relations without any lexical or relational knowledge, so it may be necessary to integrate these probabilities with word and relation embeddings.
Moreover, US 2021/0240933 A1 at ¶32, at 306, one or more features is extracted by the computer based on the generated forest and the encoded relation information. The features may be generated by applying convolution kernels to representation vectors and applying max pooling to shrink the output dataset.
Finally, US 2021/0240933 A1 at ¶33, at 308, a relation between the entities of each pair of entities is predicted by the computer based on the extracted features. The relations may be syntactic relations such as subject-object, subject-verb, or noun-modifier.
In ordered combination, the steps of claims 1, 11, and 20 for generating a forest corresponding to probabilities of relations between pairs of entities, encoding the generated forest with relation information for each of pairs of entities, and apply mathematical calculations like max-pooling or convolution kernels to extract features based on the generated forest and the encoded relation information in order to predict syntactic relations such as subject-object, subject-verb, or noun-modifier are mental steps for evaluating a sentence and making judgment on entities in the sentences enumerated under (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion); i.e., making a prediction. 
Step 2A Prong (2). 
Under Prong (2) of Step 2A, the goal is to determine whether the claim is directed to the recited exception by evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See MPEP 2106.04II(A). 
In particular, evaluating integration into a practical application requires identifying whether there are any additional elements recited in the claim beyond the judicial exception and evaluating those additional elements, individually and in combination, to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit (“CAFC”). See MPEP 2106.04(d). 
The Supreme Court held that when a claim containing an abstract idea (e.g., mathematical formula) implements or applies that abstract idea (e.g., math formula) in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of §101. Diamond v. Diehr, 450 U.S. 175, 192 (1981); MPEP 2106.04(d)I (“Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b)”). See also Gottschalk v. Benson, 409 U.S. 63, 70 (1972) (“Transformation and reduction of an article "to a different state or thing" is the clue to the patentability of a process claim that does not include particular machines”).
In particular, the Supreme Court and the CAFC distinguished between computer-functionality improvements from the uses of existing computers as tools in aid of processes focused on abstract ideas. Electric Power Grp., L.L.C. v. Alstom SA, 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“…we relied on the distinction made in Alice between, on one hand, computer-functionality improvement and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas”…”).  
In one example, the CAFC applied Alice inquiry to ask whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool. Enfish L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016).  
In Enfish, the claims were specifically directed to a self-referential table for a computer database. Id. at 1337. In particular, the claim language required a four step algorithm specifically directed to a self-referential table for a computer database that improves upon prior art information search and retrieval systems by employing a flexible, self-referential table to store data. Id. at 1336-37. CAFC determined that the plain focus of the claims was on an improvement to computer functionality itself (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id at 1335-36.
Therefore, the focus of the claims is on a specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), not on economic or other tasks for which a computer is used in its ordinary capacity. Id. at 1336. See also MPEP 2106.04(d)I (“an improvement in the functioning of a computer or an 
In another example, in Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the CAFC, is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016).When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
On the other hand, in a case where selecting information for collection, analysis, and display by content or source that did nothing significant to differentiate a process from ordinary mental processes. Electric Power Grp., 830 F.3d at 1355. There, claims specified what information in the power-grid field it is desirable to gather, analyze, and display in “real time” but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology, the claims failed to state an inventive concept. Id. at 1356. 
Finally, the Supreme Court held that mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at Alice, the Supreme Court held that data processing systems with data storage unit and transmission units were purely functional and generic and such recitation of hardware failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. Id. at 2360. See MPEP 2106.04(d)I (“Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”).
Individually, claims 1, 11, and 20 required a computer, one or more processors, and computer readable non-transitory storage media for performing the aforementioned prediction process to predict a relation between entities. 
The computer, the processor, and the computer readable non-transitory storage media required by the claims are akin to the recitation of purely functional and generic hardware (i.e., data processing system and data storage unit) in Alice that failed to offer any meaningful limitation beyond generally linking the use of a method to a particular technological environment. 
As an ordered combination, the utilization of computer, processor, computer readable non-transitory storage media failed to integrate the mental process for predicting a relation between entities of claims 1, 11, and 20 into a practical application because the claims merely used computer components as tools to perform an abstract idea; i.e., to make a prediction. 
Specifically, unlike the industrial process for curing rubber in Diehr, the claimed mental process to make a prediction is not a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect. 
Diehr or to a specific asserted improvement in computer capabilities in Enfish, the components were generic machinery invoked as tools to make predictions about relations between entities.
Finally, even if the prediction yields desirable information regarding relations between entities, the ordered combination amounts to collection and analysis of information similar to Electric Power Grp. 
Therefore, as an ordered combination, claims 1, 11, and 20 do not integral abstract mental processes into a practical application and the claims are instead directed toward patent ineligible mental processes.
Step 2B Inventive Concept.
The Guideline stated that if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B where it may still be eligible if it amounts to an “inventive concept”. See MPEP 2106.04IIA and MPEP 2106.05.  
Further, an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces. BASCOM Global Internet Servs. v. AT&T Mobility, 827, F3d 1341, 1350 (Fed. Cir. 2016). 
In BASCOM, the CAFC held that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior similar to concepts previously found to be abstract. BASCOM, 827 F.3d at 1348. However, the CAFC  Id. at 1350.
Rather, the inventive concept described and claimed was the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user that gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on an internet service provider “ISP” server. Id. By taking a prior art filter solution (one size fits all filter at internet service provider “ISP” server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention improves the performance of the computer system itself. Id. at 1351. 
On the other hand, implementation via computers does not offer a meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims”). Intellectual Ventures I L.L.C. v. Capital One Bank, 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (“Steps that do nothing more than spell out what it means to “apply it on a computer” cannot confer patent-eligibility). 
Similarly, limiting an abstract idea to one field of use do not convert otherwise ineligible concept into an inventive concept. Intellectual Ventures I L.L.C. v. Erie Indem. Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).  Neither does adding computer functionality to increase the speed or efficiency of the process confer patent eligibility on an otherwise  Intellectual Ventures I, 792 F.3d at 1367 (citing Bancorp Servs., LLC v. Sun Life Insurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”)).    
For example, in Intellectual Ventures I, the claims generally relates to customizing web page content as a function of navigation history and information known about the user via an interactive interface or a selectively tailored medium by which a web site user communicates with a web site information provider. Intellectual Ventures I., 792, F.3d at 1369. The CAFC held that the claim relates to an abstract concept of customizing information based on information known about the user and navigation history. Id. 
Further, the claim provided no inventive concept to support patent eligibility because the interactive interface simply describes a generic web server with attendant software, tasked with providing web pages to and communicating with the user’s computer. Id. at 1370. Such required use of a software brain tasked with tailoring information and providing it to the user provides no additional limitation beyond applying an abstract idea, restricted to the internet, on a generic computer. Id. at 1371.
In the instant application, the individual recitation of computer, one or more processors, computer readable non-transitory storage media, and system in claims 1, 11, and 20 merely invoke generic machinery rather than focus on any particular technological device. Rather, the method and the apparatus for extracting relations between one or more entities in a sentence did not offer a meaningful limitation beyond generally linking the use of an abstract idea (analyzing entities in a sentence to predict a relation between entities) to a conventional computer environment.       
As an ordered combination, unlike BASCOM that described an unconventional combination to provide both the benefits of a filter on a conventional local computer and the benefits of a filter on the conventional ISP server, the utilization of generic processors and computer readable non-transitory storage media merely perform its conventional established function to use a computer as a tool for implementing a mental process to make a prediction about relations between entities.
Therefore, Claims 1, 11, and 20 do not supply an inventive concept.
Dependent claims failed to integrate the abstract idea into a practical application or provide an inventive concept. 
In particular, claims 2-3, 10, and 12-13 correspond to step (1) generating a forest of the mental process to make a prediction of relation between entities.
Claims 4-5 and 14-15 correspond to step (2) of encoding the forest of the mental process to make a prediction of relation between entities.
Claims 6-8 and 16-18 correspond to step (3) of extracting features of the mental process to make a prediction of relation between entities.
Claims 9-10 and 19 correspond to step (4) of making the prediction. 
For the above reasons, Claims 1-20 are patent ineligible.
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-2, 11-12, and 20 are rejected under 35 USC 102(a)(2) as being anticipated by Qi et al. (US 2011/0270604 A1).
Regarding Claim 1, Qi discloses a method of extracting relations between one or more entities in a sentence by a computer (Fig. 1), the method comprising: 
generating a forest corresponding to probabilities of relations between each pair of the entities (¶16, ¶18, and ¶30, generate dependency graph representation for entities in input sentence such as “CD5 is coupled to the protein-tyrosine kinase p56lck”; ¶38 and ¶44, dependency graph comprises substructure single paths with respective probability that a single path p happens in graph GD(S); per ¶39, each path represents local vertex-edge-vertex (i.e., word-dependency-word) patterns preserving grammatical relationship between vertices (words)); 
encoding the generated forest with relation information for each of the pairs of entities (¶19, each sentence is represented as a graph with words as graph vertices and syntactic dependencies between words as corresponding edges to provide a powerful structure to encode grammatical patterns between words by providing an embedded representation for each word in the dictionary to capture contextual semantic similarities between words from a large unannotated corpus); 
extracting one or more features based on the generated forest and the encoded relation information (¶19, using convolution kernel strategy to calculate similarities between sentences that calculates similarities over all possible short single paths from two dependency graphs; ¶36 and ¶39, decompose dependency graph into proper substructures and determines what kernels can be used on its substructure (i.e., single paths)); and 
predicting a relation between the entities of each pair of entities based on the extracted features (¶16, the output of convolution module is sent to one or more classifiers that generate relational pattern recognition as output).
Regarding Claims 11 and 20, Qi discloses a computer system for extracting relations between one or more entities in a sentence, the computer system (¶16 and Fig. 1) comprising: 
one or more computer-readable non-transitory storage media (i.e., non-transitory computer readable medium storing computer program for extracting relations between ¶98, device 8 comprising a processor and program memory used for storing application programs); and 
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (¶98, computer include a flash driver controller coupled to a hard disk and CPU bus) to implement computer codes comprising generating code, encoding code, extracting code, and predicting code corresponding to the method of claim 1.
Regarding Claims 2 and 12, Qi discloses wherein generating the forest comprises: 
determining a contextual representation associated with each of the entities (¶38, semantic relations between entities range mostly over short substructure in the dependency graphs and thus determine dependency graphs from its possible substructures / short single paths on the graph; ¶39, decompose graphs into vertex-edge-vertex (i.e., word-dependency-word) patterns that preserve the grammatical relationship between vertices (words)); 
calculating a relation score for each of the entities based on the determined contextual representations (¶42, a single path p from dependency graph GD(S) is composed form a sequence of words and their associated dependencies; ¶45, calculate a ratio of path count over sum of all path counts); 
determining a probability associated with a relation between the entities of each pair of entities based on the calculated relation scores (¶45, Pr(p|GD(S)) is the probability that single path p happens in the graph GD(S) and it can be calculated as the ratio of path count over sum of all path counts).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Wang et al (“Graph-based Dependency Parsing with Bidirectional LSTM”).
Regarding Claims 3 and 13, Qi does not disclose wherein the contextual representations are generated by processing the entities using bidirectional long short-term memory (Bi-LSTM).
Wang teaches a neural network model for graph-based dependency parsing which utilizes bidirectional LSTM to capture richer contextual information to learn sentence segment (i.e., entities) embedding on sentence level (Abstract).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate richer contextual representation by processing sentence segments / entities using Bi-LSTM in order to use models with much fewer features (Wang, Abstract).
Claims 4-5 and 14-15 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Buhrmann et al. (US 2018/0365229 A1).
Regarding Claims 4-5 and 14-15, Qi does not disclose wherein encoding the forest comprises: concatenating one or more states associated with each entity; calculating a 
Buhrmann teaches a supervised chunking system to document segmentation in which a document is first decomposed into a large sequence of small nonsensical text fragments and then recombined for evaluation by a machine learned model to determine optimal segmentation by taking sequence of fragments (i.e., entities) and visits each permutation of concatenation of fragments (i.e., concatenation of one or more states associated with each entity / fragment) (¶24), calculating a weighted sum corresponding to a probability of a relation between one or more of the entities (¶32 and see Fig. 4, semantic dependency graph G with vertex set T and edge set E with edge weight w(vi, vj) where optimal segmentation is realized by solving the maximum weight path from t1 to tn in semantic dependency graph G where the cost of resulting segmentation is equal to the sum of polarity measures along the individual segments forming the maximum path in graph G; note that in Qi, GD(S) comprises probability Pr(p|GD(S)) that single path p happens in graph GD(S) per ¶45 such that sum of polarity measures correspond to weighted probabilities); and correlating the concatenated word states and the calculated weighted sum (¶33, a convolutional neural network receiving a sequence of segments S1 to Sk corresponding to token sequence T and generate a permutation of the segment) and organizing the correlated word states and weighted sum based on a word order associated the sentence (¶33, creating and imposing a contextual order for document chunks in term of their significance).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to encoding the forest by concatenating one or more states associated Buhrmann, ¶34).
Claims 6-8 and 16-18 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Wang (US 2019/0057084 A1).
Regarding Claims 6 and 16, Qi discloses wherein the extracting one or more features comprises: 
correlating representation vectors associated with target mentions corresponding to the entities (¶19, semi-supervision on words provides an embedded representation for each word in the dictionary which was learn to capture contextual semantic similarities between words from a large unannotated corpus; ¶54, embodiments of the system use a word embedding method learning to map every word in the dictionary into a d-dimensional real value vector; ¶55, a 50 dimension vector of real values is learned for each word (i.e., graph vertex) in the embedding space for use to calculate word kernel); 
generating one or more convolution kernels (¶19, finally a convolution kernel strategy is proposed to calculate the similarities between sentences using dependency graph structures and semi-supervised semantic representations of text elements in the sentences; ¶56, kernel value is decided by the dependency type); 
applying the generated convolution kernels to the correlated representation vectors (Fig. 1 and see ¶53, semi-supervision on word representation / word embedding is added into graph convolution kernel); and
¶53, semantic pattern is important for relation extraction so the system looks to introduce sentence semantics into kernel calculation where sentence meanings are heavily expressed by its word representation; ¶54, words with similar meanings are mapped to points that are closer in the new d-dim space while words with different semantic meanings are represented with points locating far away from each other).
Qi does not disclose determining one or more features based on applying max pooling to the correlated representation vectors.
Wang teaches a method and device for semantic identification by using a plurality of convolutional kernels convolved with a word vector matrix of information respectively and a maximum pooling operation is performed on the resulting convolutional vectors corresponding to each convolutional kernel to acquire an identification feature (¶28).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine the one or more features based on applying max pooling to the correlated representation vectors in order to effectively extract semantic identification features of sentence keywords wile reducing the influence of words which are likely to cause ambiguity in sentences on semantic identification and thereby improving the accuracy of semantic identification (Wang, ¶28; compare Qi, ¶53, for relation extraction, semantic pattern is also important).
Regarding Claims 7-8 and 17-18, Qi does not disclose wherein the features are extracted using a data-dependent convolutional neural network.
Wang discloses wherein the features are extracted using a data-dependent convolutional neural network wherein the data-dependent convolutional neural network ¶11, identifying the information according to similarity of identification feature of information comprises determining a loss value according to a first similarity and a second similarity, and determining whether convolutional neural network parameters in the convolutional neural network need to be adjusted according to the loss value; ¶13, apply the convolutional neural network to identify semantic information according to the similarity of identification feature of the information).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a data-dependent (i.e., loss dependent) non-randomly initialized convolutional neural data to extract semantic features in order to effectively extract semantic identification features of sentence keywords wile reducing the influence of words which are likely to cause ambiguity in sentences on semantic identification and thereby improving the accuracy of semantic identification (Wang, ¶28; compare Qi, ¶53, for relation extraction, semantic pattern is also important).
Claims 9 and 19 are rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of McAteer et al. (US 2018/0373699 A1).
Regarding Claims 9 and 19, Qi discloses wherein the predicting the relation between the entities of each pair of entities based on the extracted features comprises: 
combining the extracted features with the contextual representations (¶19, the semi-supervision on words provides an embedded representation for each word in the dictionary which was learned to capture contextual semantic similarities between words from a large unannotated corpus and a convolution kernel strategy is proposed to calculate the similarities (i.e., kernels) between sentences using not only the dependency graph structures but also the semi-supervised semantic representations of text elements in the sentences).
Qi does not disclose determining a logistic regression based on the combined extracted features and contextual representations.
McAteer discloses predicting relation between entities based on extracted features / semantics comprising combining extracted semantic features with contextual representations (¶43 and ¶52, derive semantic graph / forest from natural language source upon which named entity recognition and natural language parsers can be applied where the semantic graph / forest is seeded with measures of intensity of meta-relationships from contexts utilizing additional resources to those used to provide the initial semantic graph / forest; ¶¶55-56, encode meta relationship weightings as feature vectors) and determining a logistic regression based on the combined extracted semantic features and contextual representations (¶62, feature vectors may include aggregations of relevance and intensity measures using logistic regression on the same vector; in view of ¶57, a feature vector is a n-dimensional vector of numerical features that represent some object). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to predicting relation between entities based on a logistic regression applied on combined extracted features with contextual representation in order to construct a linear predictor function to determine a score for making a prediction (McAteer, ¶57).
Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Qi et al. (US 2011/0270604 A1) in view of Carreras et al. (US 2018/0260381 A1).
Regarding Claim 10, Qi does not disclose wherein the forest comprises a three-dimensional tensor that encodes one or more possible dependency relations between the entities and one or more parser confidence scores corresponding to the entities.
Carreras discloses a syntactic parser for identifying prepositional phrases and candidate heads (i.e., entities per ¶3, “the modifier of the preposition is a noun phrase, which includes a noun or pronoun serving as the object of the preposition, and any modifiers of that object”) from input text string to construct a set of syntactic relations (dependencies) between words / entities (¶92) comprises a three-dimensional tensor that encodes one or more possible dependency relations between the entities and one or more parser confidence scores corresponding to the entities (Abstract, for each candidate head in the set of candidate heads, the candidate head is scored with a scoring function which outputs a score as a function of a tensor product of a word embedding of the candidate head, a product of word embeddings of the preposition and modifier of the preposition, and a matrix of learned parameters or a decomposition thereof; ¶20, word embeddings of head, preposition, and modifier for each of a set of PP attachment structures are composed a three dimensional tensor).
 It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to generate the forest / dependency graph comprising a three dimensional tensor that encodes one or more dependency relations between the entities and one or more parser confidence scores corresponding to the entities in order to make the prediction (Carreras, ¶12, “a prediction component identifies one of the candidate heads for attachment to the prepositional phrase”; in one example, ¶4, “the correct attachment for the prepositional phrase by_Hudson (the determiner the can be ignored) is to the noun, restaurant, rather than the verb went”).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2019/0057084 A1 teaches device for identifying information comprising acquiring word vector matrix of the information, for each of a plurality of convolutional kernel widths of a convolutional neural network, convolving each convolutional kernel corresponding to the width with the word vector matrix of the information to acquire a convolutional vector corresponding to each convolutional kernel and perform a max pooling operation on each convolution vector to acquire an identification feature corresponding to the width, and combining identification features corresponding to various convolutional kernel widths to acquire an identification feature of the information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/15/2022